Citation Nr: 0830153	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-41 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
generalized anxiety disorder.

2.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1975 to 
October 1976.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Boise, Idaho Regional Office (RO) of the Department of 
Veterans Affairs (VA).

FINDINGS OF FACT

1.  An unappealed December 1992 rating decision denied the 
veteran's claim for entitlement to service connection for a 
nervous disorder, to include generalized anxiety disorder.

2.  Evidence associated with the claims file since the 
unappealed December 1992 rating decision does not relate to 
an unestablished fact necessary to substantiate the claim for 
generalized anxiety disorder, and does not raise a reasonable 
possibility of substantiating the claim for entitlement to 
service connection for generalized anxiety disorder.

3.  The competent medical evidence of record does not 
demonstrate that the veteran's currently diagnosed sleep 
disorder is related to active military service. 


CONCLUSIONS OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for generalized anxiety disorder is not 
new and material; therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).

A sleep disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Generalized Anxiety Disorder

With respect to the veteran's claim to reopen the issue of 
entitlement to service connection for generalized anxiety 
disorder, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326.  Prior to initial adjudication of the veteran's 
claim, a June 2005 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Kent v. 
Nicholson, 20 Vet. App. 1, 9-10 (2006) (holding that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish entitlement to the 
underlying claim).  Although the letter did not notify the 
veteran of effective dates or the assignment of disability 
evaluations, there is no prejudice to the veteran because the 
preponderance of the evidence is against reopening the claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
letter also essentially requested that the veteran provide 
any evidence in his possession that pertained to this claim.  
38 C.F.R. § 3.159(b)(1).  Further, the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication).   

In the case of the claim to reopen, the VCAA explicitly 
provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  Nevertheless, VA 


has a duty, in order to assist claimants, to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The veteran's service medical records, VA 
medical examination reports, and identified private medical 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  VA did not provide an additional medical 
examination, but none was required because new and material 
evidence, as is discussed below, was not submitted.  
38 C.F.R. § 3.159(c)(4)(iii).  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  In order to establish service connection for a 
claimed disorder, the following must be shown: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In a December 1992 rating decision, the RO denied service 
connection for a nervous disorder because such disability was 
not incurred in or aggravated by active military service.  
The veteran did not perfect an appeal regarding the claim.  
The RO decision is final based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2007).

In June 2005, the veteran filed a claim to reopen the issue 
of entitlement to service connection for generalized anxiety 
disorder.  In a September 2005 rating decision, 


the RO found no new and material evidence to reopen the 
veteran's claim for service connection for generalized 
anxiety disorder.  In October 2005, the veteran filed a 
notice of disagreement.  The RO's September 2005 rating 
decision regarding whether new and material evidence was 
received, however, is not binding on the Board, and the Board 
must first decide whether new and material evidence has been 
received to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993) (holding that Board reopening is 
unlawful when new and material evidence has not been 
submitted).

Because the December 1992 rating decision is the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).  If new and material evidence is 
presented with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  New and material evidence 
can be neither cumulative, nor redundant, of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  "New" evidence 
means existing evidence not previously submitted to VA.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
See 38 C.F.R. § 3.156(a).

Evidence before the RO in December 1992 included the 
veteran's service medical records and VA general medical and 
mental disorders examinations.  

The veteran's June 1975 service entrance examination record 
found no psychiatric abnormalities.  In an October 1975 
service medical record, the veteran reported a nervous 
breakdown and that he was shaking while standing for too 
long.  The 


examiner noted that he was oriented and alert with no mental 
problems.  An October 1975 service medical record noted 
anxiety and alcohol abuse.  In a January 1976 service medical 
record, the veteran reported anxiety and a long history of 
alcohol abuse.  The examiner noted that the veteran showed no 
signs of psychosis or neurosis of a severe thought disorder.  
The examiner noted that the veteran took Valium for anxiety 
symptoms.  In the assessment, the examiner opined that the 
veteran was suffering from some anxiety because of having a 
long history of alcohol abuse and then suddenly stopping 
[alcohol use] four months prior.  

In a January 1976 service medical record, the veteran 
reported increased anxiety and nervousness.  He also reported 
that he felt uncomfortable with people and often sought 
escape in alcohol.  The examiner noted that the veteran was 
quiet, confused easily, and relaxed in appearance.  In a 
March 1976 service medical record, the examiner noted that 
the veteran had a history of alcoholism, was substituting 
valium for alcohol, and was to be stopped from all 
medication.  In an April 1976 service medical record, the 
veteran reported to the hospital with alcohol intoxication 
and possible drug ingestion.  In an April 1976 service 
medical record, the veteran sought a refill of Valium.  In 
June 1976 service medical records, the examiners noted that 
the veteran had a history of drug use to include intravenous 
heroin, LSD, barbiturates, and marijuana.  In a September 
1976 service medical record, the veteran reported that he 
felt tremulous, nauseated, and feared "losing himself."  He 
reported that he had engaged in a six-day alcoholic binge and 
felt nervous tension from talking to people.  He reported a 
history of six years of heavy drinking, more than thirty 
blackouts, and several attacks of impending delirium tremens.  
He also reported that he was having a recurrence of 
flashbacks from LSD and stated, "I am losing contact with 
reality.  I am spaced out."  The examiner noted that the 
veteran was anxious looking, had trembling hands, a mildly 
depressed mood, appropriate affect, and no thought disorder.  
The examiner noted alcohol addiction, alcohol withdrawal 
reaction, and alcoholic gastritis.

In a May 1986 private medical record, the veteran reported 
stress at work and anxiety.  The diagnosis was chronic 
agitative depression versus anxiety neurosis.  In 


a January 1987 private medical record, the veteran reported a 
rush of nervousness and anxiety during the day, the 
nervousness sometimes caused confusion, and that he sometimes 
felt like he may "lose it."  He also reported that he feels 
paranoid around people "like when he was on drugs."  The 
assessment was situational stress and anxiety.  In a May 1987 
private medical record, the veteran reported problems with 
increased anxiety and depression since high school.  He 
reported an extensive history of drug use and a psychotic 
like episode with LSD at age 16.  Upon examination, the 
examiner noted that the veteran had a few vegetative signs of 
emotional anxiety and seemed to be rather "perfectionistic" 
and obsessive/compulsive in nature.  In a June 1987 private 
medical record, the veteran reported anxiety.  Upon 
examination, the examiner noted that the veteran had 
obsessive/compulsive habits and tended to be a perfectionist.  
The assessment was chronic endogenous depression.  In a 
November 1987 private medical record, the veteran reported 
that a lot of his problem seemed to "stimulation" from bad 
LSD trips that he took in which he felt that he was a "butt 
of a bad joke" with some paranoid ideation.  The veteran 
reported that since then, he has had a deep-seated feeling of 
low self esteem and that he is not a "worthy" person.  He 
stated that the anxiety was better, but he needed medication 
for depression.  In an October 1988 private medical record, 
the veteran reported mood swings and that he felt his 
nervousness had improved.

In an October 1989 private medical record, the veteran 
reported that he was in a relapse of alcohol use and stated, 
"I am stressed out.  I need to get my life straightened out.  
I have to get off Valium."  The veteran reported that at 
approximately age 16 or 17, while using LSD, he suffered a 4 
to 5 day psychosis that required hospitalization.  He 
reported that since that time he was plagued with signs and 
symptoms of anxiety and depression which he initially 
attempted to manage with alcohol.  He stopped using alcohol 
for 11 years, but relapsed.  He reported blackouts.  He was 
treated as an out-patient for anxiety and depression.  Valium 
was used to treat anxiety.  The examiner noted that the 
veteran appeared somewhat anxious and hypervigilant, but was 
alert and cooperative.  Speech was slightly pressured, but 
relevant, coherent, logical, and rational.  Immediate recall 


and remote memories were intact.  Recent memory was impaired 
by his alcohol use.  Impulse control and judgment were 
impaired.  He did not appear dangerous to himself or others.  
His global assessment of functioning (GAF) score was 40, 
which reflects some impairment in reality testing or 
communication, for example, speech is at times illogical, 
obscure, or irrelevant, or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood, for example, depressed man avoids friends, neglects 
family, and is unable to work.  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994) (DSM-IV) at 46-
47.  The diagnosis was alcohol dependence; rule out 
generalized anxiety disorder.  

In November 1989 private medical records, the veteran 
reported that at age 17 he attempted suicide with scissors 
and pills.  Upon examination there was evidence of 
generalized anxiety disorder and social phobia with severe 
levels of anxiety as to promote decompensation and 
depersonalization.  The veteran was neat and clean, with 
appropriate behavior and orientation to person, place, and 
time.  His recent and remote memories were intact.  His 
affect was flat.  He denied hallucinations and current 
suicidal ideation.  The diagnosis was alcohol dependence, 
sedative dependence, and generalized anxiety disorder.  The 
GAF scores were 60 and 70.  A GAF score of 60 reflects 
moderate symptoms, for example, flat affect and 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social, occupational, or school functioning, 
for example, few friends, conflicts with peers or coworkers.  
See DSM-IV at 46-47.  A GAF score of 70 reflects some mild 
symptoms, for example, depressed mood and mild insomnia, or 
some difficulty in social, occupational, or school 
functioning, for example, occasional truancy, or theft within 
the household, but generally functioning pretty well, has 
some meaningful interpersonal relationships.  See DSM-IV at 
46-47.  In a July 1990 private physician's letter, the 
physician stated that the veteran reported that he had a 
chronic "nervous disorder" since age 16 and was on 
continuous prescription neuroepileptic medication since the 
age of 21 for treatment of panic attacks and a type of 
inadequate personality disorder.

In a January 1991 private medical record, the examiner noted 
that the veteran had a long-standing problem with anxiety and 
had been taking valium for 14 years.  The impression was 
generalized anxiety disorder and situational stress.  In a 
July 1991 private medical record, the veteran reported 
anxiety was variable from day to day and that he had problems 
with alcohol and drugs in the past.  The impression was 
recurrent generalized anxiety disorder.  In November 1991, 
December 1991, and June 1992 private medical records, the 
impression was generalized anxiety disorder.  

In a January 1992 private medical record, the veteran 
reported that he had a history of depression, phobic and 
panic attacks, low self esteem, and that he was on valium for 
the past 16 years.  The veteran reported that he had an 
extensive history of drug abuse and stated that he "used 
drug rehabilitation as a means of avoiding a U.S. Navy 
assignment (Diego Garcia) in 1976."  The veteran reported 
that he experienced his first psychotic episode with a bad 
trip on LSD at the age of 16.  The veteran indicated that 
this was his first experience with a loss of reality contact 
and intense paranoia.  The veteran attributed the genesis of 
his panic disorder to the probable use of LSD and that Elavil 
may also be involved in his antecedent behavior.  The veteran 
reported that at age 17 he made a suicide attempt and that he 
recently attempted suicide as a gesture to try to get help.  
Upon examination, the veteran was neat in appearance, 
oriented to time, place, person, and date.  Immediate, short-
term, recent, and remote memory was intact.  The veteran's 
speech was goal directed, with normal volume and rate.  He 
reported no hallucinations, delusions, or suicidal ideations.  
His mood was slightly dysphoric.  The diagnosis was polydrug 
dependence and dysthymic disorder, to include ruled out 
agoraphobia, social phobia, and major depression.  The GAF 
score was 55 which reflects moderate symptoms, for example, 
flat affect and circumstantial speech, occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school functioning, for example, few friends, conflicts with 
peers or coworkers.  See DSM-IV at 46-47.  

In a February 1992 private medical record, the veteran 
reported a bad trip with LSD that resulted in a hospital 
admission and a suicide attempt at age 17.  He reported 


that his drug use history was extensive.  Upon examination, 
there was polydrug dependence, dysthymia, agoraphobia, social 
phobia, major depression and an anxiety disorder.  The 
veteran was overwhelmed by anxiety, tension, and depression.  
He was at a very low level of efficiency and unable to 
perform routine chores.  He overreacted to minor stress and 
showed rapid behavior deterioration when confronted.  The 
veteran's thinking was obsessive and indecisive.  There was a 
strong indication that there was a possibility of suicidal 
thoughts in the future.  

October 1992 private physicians' letters stated that the 
veteran was treated for extreme anxiety and alcohol abuse.  
They also stated that the veteran was being treated for 
anxiety disorder with panic attacks and was being treated 
with Klonapin.  In an October 1992 VA mental disorders 
examination, the veteran reported that his anxiety began in 
service.  He reported that his chronic feeling of anxiety 
became extremely severe, to the point of panic and that he 
had episodes of derealization and depersonalization during 
which he heard voices which are unclear.  He reported less 
drinking as a teenager that became worse in 1976 after he 
developed anxiety.  He reported that he drank in binges and 
after service he drank heavily, for a short time, quit for 11 
years, and started drinking again five years prior.  He 
reported that his drinking escalated in service.  Upon 
examination, the veteran was alert, oriented, and 
appropriately groomed and dressed.  His speech and 
psychomotor activity were fairly normal.  His affect was 
subdued and mood appeared mildly anxious.  No suicidal or 
homicidal ideas were expressed.  His thoughts were fairly 
well-organized with no hallucinations, delusions, or other 
psychotic symptoms reported.  Cognitive function appeared 
intact and insight was fair.  The diagnosis was generalized 
anxiety disorder and alcohol abuse with a history of mixed 
substance abuse, now in remission.

Evidence of record received after the December 1992 rating 
decision includes lay statements, the veteran's statements, 
private physicians' letters, and private medical records.  
Private medical records from February 1994 to May 2005 show 
treatment for anxiety and depression with difficulty 
concentrating.  In a July 1994 private medical record, the 
veteran was admitted to the hospital because of chronic 


problems with anxiety, depression, and some history of panic 
attack.  The final diagnoses were major depression, 
recurrent, chronic, and generalized anxiety disorder with 
occasional panic attacks, benzodiazepine dependence, and 
social phobia.  The admission GAF score was 40 which reflects 
some impairment in reality testing or communication, for 
example, speech is at times illogical, obscure, or 
irrelevant, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood, for example, depressed man avoids friends, neglects 
family, and is unable to work.  See DSM-IV at 46-47.

In a September 2002 private medical record, the veteran 
reported a history of chronic anxiety symptoms since 
adolescence.  When asked about changes in his disorder, the 
veteran replied that it was "unchanged since I was 16 years 
old."

In a May 2005 private physician's letter, the examiner stated 
that the veteran fit all of the categories for generalized 
anxiety disorder and that it was very hard for the veteran to 
work or be in public because of anxiety.  The examiner stated 
that although the veteran was helped by valium, it did not 
give him the ability to function well.  

In a June 2005 lay statement, the veteran's mother stated 
that the veteran was on medication most of the time after he 
left the service and that he has never been the same.  In a 
June 2005 lay statement, the veteran's wife stated that the 
veteran experienced insomnia, mood swings, depression, panic 
attacks, and associated problems.  She stated that the 
disorder of his nerves has made holding down a regular job 
nearly impossible and that noise, people, lights, and stress 
intensify his anxiety.  

In a June 2005 statement, the veteran stated that he was 
introduced to alcohol around the age of 14 and that he had 
become a problem drinker by the time he was 16 or 17.  He 
stated that toward his senior year of high school, he was 
drinking nearly every weekend and was beginning to experience 
increasing anxiety in social environments.  He stated that he 
quickly discovered that military life was very 


stressful.  While in service, his anxiety level became 
intolerable and panic attacks were unmanageable.  He stated 
that he experienced an extreme amount of stress in service 
and went through repeated episodes of panic attacks.

In a June 2005 lay statement, the veteran's brother stated 
that the veteran lived with him after discharge from the 
Navy.  The veteran's brother stated that he noticed 
immediately that the veteran was very nervous and could not 
handle social situations.  In a June 2005 lay statement, the 
veteran's half brother stated that the veteran had emotional 
and addiction problems since his teenage years.  The 
veteran's half brother stated that the veteran's problems 
were amplified during and after his term of military service.  
In a June 2005 lay statement, the veteran's father-in-law 
stated that the veteran experienced difficulty sleeping, 
nervous and stressful feelings around groups, difficulty in 
job performance, periods of disorientation, paranoid 
tendencies when traveling in a vehicle, and that the veteran 
is unable to enjoy "creature comforts."  In June 2005 
statements, the veteran stated that he went to sick call 
during basic training because he was experiencing anxiety and 
having problems sleeping.  He was issued valium and has been 
on it since service.  He stated that these problems continued 
to the present day.

The 1992 rating decision denied service connection for a 
nervous disorder on the basis that there was no evidence that 
the veteran had a nervous disorder that was related to his 
military service.  The evidence of record received after the 
December 1992 rating decision regarding generalized anxiety 
disorder is new because it was not previously received by the 
Board; however, it is not material as it does not provide 
competent evidence that his current psychiatric disorder is 
related to his active military service.  

Although lay statements are competent evidence as to symptoms 
experienced and observed, lay statements are not competent to 
provide a medical diagnosis that the veteran's current 
psychiatric disorder is related to his military service, or 
that the veteran had a psychiatric disorder that pre-existed 
military service and was aggravated thereby.  

Accordingly, the veteran's claim for entitlement to service 
connection for generalized anxiety disorder is not reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Moreover, 
as new and material evidence to reopen his finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

Service Connection Sleep Disorder

With respect to the veteran's claim for entitlement to 
service connection for a sleep disorder, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim, a June 2005 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the letter did not 
notify the veteran of effective dates or the assignment of 
disability evaluations, there is no prejudice to the veteran 
because the preponderance of the evidence is against service 
connection for a sleep disorder.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The letter also 
essentially requested that the veteran provide any evidence 
in his possession that pertained to this claim.  38 C.F.R. 
§ 3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).

The veteran's service medical records, VA medical examination 
reports, and private medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that additional evidence relevant to the issue 


decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

The veteran asserts entitlement to service connection for a 
sleep disorder.  Service connection requires evidence 
showing: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In a May 1976 service medical record, the veteran reported 
that he could not sleep for the previous week because of 
noise.  In June and July 1976 service medical records, the 
veteran reported that he was unable to sleep.  

Subsequent to service discharge, in May and June 1987 private 
medical records, the veteran reported insomnia and early 
morning awakenings.  In a June 1987 private medical record, 
the veteran reported insomnia.  The assessment was chronic 
endogenous depression.  In July 1987 and September 1987 
private medical records, the veteran reported that he was 
sleeping better.  In a November 1991 private medical record, 
the veteran reported problems with insomnia and that he felt 
the stress of his work.  The impression was insomnia.  In a 
December 1991 private medical record, the veteran reported 
that he slept 2 to 3 hours at a time and slept a total of 2 
to 5 hours per night, which was an improvement.  The veteran 
reported that he was working under a lot of stress.  The 
impression was insomnia.  An October 1992 private physician's 
letter stated that the veteran was treated for insomnia, but 
did not provide a nexus opinion linking the veteran's 
insomnia to service.  In a September 2002 private medical 
record, the veteran reported insomnia.

In a June 2005 lay statement, the veteran's wife stated that 
the veteran has experienced insomnia.  In a June 2005 
statement, the veteran stated that he developed insomnia in 
service.  He stated that it was not a chronic problem, but 
was exacerbated by stress or any sense of pressure to sleep.  
He also stated that insomnia was worse without medication.  
In a December 2005 statement, the veteran stated that he had 
no history of insomnia prior to service.

The veteran seeks service connection for a chronic sleep 
disorder.  Entitlement to service connection generally 
requires that it be shown not only that a disorder was 
present in service, but also that the disease or injury has 
resulted in continuing or residual disability.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(b).  For the showing of a chronic 
disorder in service, there is required a combination of 
manifestations sufficient to identify the disorder and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings.  38 C.F.R. 
§ 3.303(b).  Continuity of symptomatology is required where 
the disorder noted during service is not shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.    

The competent medical evidence of record fails to demonstrate 
a nexus between the claimed sleep disorder and active 
military service.  Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability).  A sleep disorder was not shown to be 
chronic in service and there was no diagnosis in service.  
Moreover, insomnia was not diagnosed until 1991, 
approximately 25 post service discharge.  Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  
When insomnia was diagnosed in 1991, it was only linked to 
the veteran's current job stress.  Moreover, insomnia was not 
linked to active military service when treated in 1992.  

The only evidence that links a sleep disorder to the 
veteran's military service are the veteran's statements.  
However, the veteran's statements are not competent evidence 
to establish a medical opinion that any current sleep 
disorder is related to his military service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (holding that lay 
testimony is competent to establish pain or symptoms, but not 
to establish a medical opinion).  Accordingly, service 
connection for a sleep disorder is denied.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim for 
entitlement to service connection for a sleep disorder, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

New and material evidence having not been received, the claim 
for entitlement to service connection for generalized anxiety 
disorder is not reopened, and the claim is denied.

Service connection for a sleep disorder is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


